                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


ERIC R. BRANT,

                      Plaintiff,

               v.                                           Case No. 20-C-1049

SCHNEIDER NATIONAL, INC.,
SCHNEIDER NATIONAL CARRIERS, INC.,
SCHNEIDER FINANCE, INC., and
DOE DEFENDANTS 1-10,

                      Defendants.


     DECISION AND ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS


       Plaintiff Eric R. Brant brought this action against Defendants Schneider National, Inc.,

Schneider National Carriers, Inc., Schneider Finance, Inc., and Doe Defendants 1-10, seeking

redress for alleged violations of the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, et. seq.,

the Truth in Leasing Act (TILA), 49 U.S.C. § 14704, and Wisconsin state law. Brant alleges that

Defendants failed to pay him statutorily required minimum wages and unlawfully deducted

amounts from the wages he was paid in violation of the FLSA and Wisconsin state law. Brant also

alleges that Defendants violated TILA by requiring him and putative class members to enter into

leases that violated provisions of TILA. Before the court is Defendants’ motion to dismiss the

complaint. Dkt. No. 20. For the following reasons, the motion will be granted.

                                     LEGAL STANDARD

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency

of the complaint to state a claim upon which relief can be granted. Gibson v. City of Chicago, 910

F.2d 1510, 1520 (7th Cir. 1990). When reviewing a motion to dismiss under Rule 12(b)(6), the




        Case 1:20-cv-01049-WCG Filed 01/19/21 Page 1 of 16 Document 58
court must accept all well-pleaded factual allegations as true and draw all inferences in the light

most favorable to the non-moving party. Gutierrez v. Peters, 111 F.3d 1364, 1368–69 (7th Cir.

1997); Mosley v. Klincar, 947 F.2d 1338, 1339 (7th Cir. 1991).

       Under the incorporation-by-reference doctrine, a court may consider documents attached

to a Rule 12(b)(6) motion if “they are referred to in the plaintiff’s complaint and are central to his

claim.” Brownmark Films, LLC v. Comedy Partners, 682 F.3d 687, 690 (7th Cir. 2012). In other

words, the parties may submit documents mentioned in the plaintiff’s complaint without

converting the motion to dismiss into a motion for summary judgment. With these standards in

mind, the court turns to the motion to dismiss.

                            ALLEGATIONS IN THE COMPLAINT

       Brant agreed to transport freight for Schneider National Carriers, Inc. (SNC), as a truck

driver from December 2018 to August 2019. Compl. ¶¶ 20–21, Dkt. No. 1; Dkt. No. 20-2. Brant

signed an Owner-Operator Operating Agreement (OOOA) with SNC on December 4, 2018, in

which he agreed to use equipment owned or leased by him to transport freight made available by

SNC. Compl. ¶ 57; Dkt. No. 20-2 at 1, 58. Brant also signed a separate contract with Schneider

Finance, Inc. (SFI), on December 3, 2018, under which he agreed to lease from SFI a 2018

Freightliner tractor. Compl. ¶ 58; Dkt. No. 20-3. Brant alleges that those drivers who “do not

otherwise have a truck to drive must sign both the lease and the OOOA in order to work for

Defendants,” and that the OOOA and Lease are presented together on a “take it or leave it basis.”

Compl. ¶¶ 60, 62. Brant asserts that drivers are not given adequate time to review the documents

and are prevented from seeking legal advice before signing. Id. ¶ 63.

       According to Brant, the OOOA improperly and purposefully misclassifies the drivers who

sign it as independent contractors, materially benefiting Defendants. Id. ¶¶ 5, 8, 53. Brant alleges



                                                  2

        Case 1:20-cv-01049-WCG Filed 01/19/21 Page 2 of 16 Document 58
that the terms of the contract, which will be discussed in more detail below, provide Defendants

with the ability to “exert all necessary control” over the drivers’ work, so that the drivers are

economically dependent upon Defendants, and are not truly independent contractors. Id. ¶ 66.

Thus, Brant alleges that he was in fact an employee of Defendants, not an independent contractor.

Brant further asserts that Defendants have failed to pay minimum wages in violation of the FLSA

and Wisconsin law.

       Next, Brant claims that the OOOA and Lease are unconscionable because they

       (a) call for the employment of Drivers but claim them to be independent
       contractors; (b) allow Schneider to terminate the OOOA and Lease at will but
       nevertheless require Drivers to continue to make lease payments; (c) shift
       Defendants’ risk of business downturn to Drivers; (d) make Drivers responsible for
       the costs of carrying and maintaining Defendants’ fleet; and (e) exact profits and
       reimbursements from Drivers who are, in fact, employees.

Id. ¶ 71. This, Brant claims, gives rise to an unjust enrichment claim against Defendants, because

Defendants have been unjustly enriched by deducting wages from Brant and by extracting fees

that shift the costs of maintaining Defendants’ fleet operations to the drivers. Id. ¶ 119.

       Finally, Brant alleges that Defendants have violated TILA by failing to (1) specify the

compensation that the drivers were to receive for their work, (2) specify various charge-backs that

Defendants deducted from the drivers’ pay, (3) provide drivers with copies of freight bills, and (4)

specify the amount of any escrow fund or performance bond required to be paid by lease drivers

who seek to terminate their OOOA and drive for another company. Id. ¶ 121. As a result, Brant

claims drivers have lost wages and other compensation due to them. Id. ¶ 122. Brant seeks to

bring these claims on behalf of himself and putative collective and class members.

                                            ANALYSIS

       As a preliminary matter, Defendants request that the court strike four declarations, one

from Brant himself and three others from opt-in plaintiffs, that Brant filed along with Brant’s

                                                  3

        Case 1:20-cv-01049-WCG Filed 01/19/21 Page 3 of 16 Document 58
response to Defendants’ motion to dismiss. See Dkt. No. 32-1–32-4. These declarations should

be stricken and given no consideration, Defendants contend, because the court’s determination of

a Rule 12(b)(6) motion to dismiss is based entirely upon the allegations of the complaint and

documents incorporated therein. Citing Geinosky v. City of Chicago, 675 F.3d 743 (7th Cir. 2012),

Brant contends that consideration of the declarations is proper because the declarations elaborate

on the factual allegations contained in the complaint and illustrate the facts that Brant expects to

be able to prove. Dkt. No. 32, at 4 n.3. While a Rule 12(b)(6) motion must generally be based

“only on the complaint itself, documents attached to the complaint, documents that are critical to

the complaint and referred to in it, and information that is subject to proper judicial notice,” the

Seventh Circuit has made clear that a party opposing a Rule 12(b)(6) motion “may submit materials

outside the pleadings to illustrate the facts the party expects to be able to prove.” Geinosky, 675

F.3d at 745 n.1. Thus, the court will not strike the declarations, as they are, at least to some extent,

illustrative of what Brant expects to be able to prove. However, to the extent that the declarations

are inconsistent with the allegations contained in the complaint and the documents incorporated

therein, the court will defer to the complaint and incorporated documents.

    A. FLSA and Wisconsin Law Claims

        Defendants have moved to dismiss Brant’s FLSA and state law claims on the ground that

Brant was properly classified as an independent contractor and, thus, those laws do not apply.

Although the determination of statutory employee status is a fact-intensive inquiry, it is “amenable

to a Rule 12(b)(6) analysis.” See Derolf v. Risinger Bros. Transfer, Inc., 259 F. Supp. 3d 876, 879

(C.D. Ill. 2017) (citing Berger v. Nat’l Collegiate Athletic Assoc., 843 F.3d 285, 294 (7th Cir.

2016)). Because the court concludes that Brant was properly classified as an independent

contractor, Brant’s FLSA and state law claims must be dismissed.



                                                   4

         Case 1:20-cv-01049-WCG Filed 01/19/21 Page 4 of 16 Document 58
       Under the FLSA, an employee is defined as “any individual employed by an employer.”

29 U.S.C. § 203(e)(1). And under Wisconsin law, an employee is defined as “every individual

who is in receipt of or is entitled to any compensation for labor performed for any employer.” Wis.

Stat. § 104.01(2)(a). “It is well recognized that under the FLSA the statutory definitions regarding

employment are broad and comprehensive in order to accomplish the remedial purposes of the

Act.” Secretary of Labor, U.S. Dept. of Labor v. Lauritzen, 835 F.2d 1529, 1534 (7th Cir. 1987).

Courts have developed the “economic reality” test to discern whether an individual is a statutory

employee or an independent contractor. Id. at 1534–35. The following factors are to be considered

when determining the true nature of the working relationship:

       (1) the nature and degree of the alleged employer’s control as to the manner in which
           the work is to be performed;

       (2) the alleged employee’s opportunity for profit or loss depending on his
           managerial skill;

       (3) the alleged employee’s investment in equipment or materials required for his
           task, or his employment of workers;

       (4) whether the service rendered requires a special skill;

       (5) the degree of permanency and duration of the working relationship; and

       (6) the extent to which the service rendered is an integral part of the alleged
           employer’s business.

Id. at 1535. No one factor by itself, or by its absence, is dispositive or controlling. Id. Brant bears

the burden of establishing that he “performed work for an employer and is therefore entitled to

compensation.” Berger, 843 F.3d at 290.

       1. The Nature and Degree of the Employer’s Control

       Defendants assert that the OOOA shows Brant exercised a vast amount of control over the

manner of his work. Among other things, Defendants point to the fact that the OOOA provides



                                                  5

        Case 1:20-cv-01049-WCG Filed 01/19/21 Page 5 of 16 Document 58
that Brant “shall determine the manner, means and methods of performance of all Freight

Transportation Services.” Dkt. No. 20-3, ¶ 2(b). Additionally, the OOOA states that Brant shall

be responsible for wages, hours, meals, rest breaks, working conditions, management supervision;

selecting, purchasing, leasing, financing, maintaining, operating, and insuring equipment;

selecting all routes and properly weighing, inspecting, and measuring all shipments; and paying

for the cost of fuel, fuel taxes, tolls, ferry fees, equipment maintenance, and fines. Id. ¶ 2(b)(i)–

(iv). Defendants also point to the provision in the OOOA that states that Brant’s business

operations are independent of Defendants, such that Brant’s operations are not subject to

cancelation or destruction in the event the OOOA is terminated by either party. Id. ¶ 2(b)(v).

Under the OOOA, Brant also had the right to accept or reject shipments from Defendants, id. ¶ 1,

and to provide transportation services for “any other person or entity, on whatever basis and

whenever [Brant] chooses, provided that [Brant] complies” with various federal regulations. Id.

¶ 3(b).

          Brant counters that this factor weighs in favor of a finding of employee status because

Defendants “exercise[] pervasive control over the operation as a whole.”            He alleges that

Defendants control advertising, employ the sales force that locates customers, negotiate terms and

conditions under which freight will be shipped, and control the infrastructure necessary for

assigning loads to drivers. Furthermore, Brant contends Defendants exercise their control by

requiring Brant to comply with Schneider’s policies, providing drivers with delivery instructions,

monitoring drivers’ speed, location, route, and estimated time of arrival, and prohibiting drivers

from working for any other carrier absent written consent from Defendants. Brant asserts that,

under the leasing agreement, Defendants wield a great deal of power over drivers who lease their

equipment from Defendants, such that Defendants can place Brant in default of his lease simply



                                                 6

          Case 1:20-cv-01049-WCG Filed 01/19/21 Page 6 of 16 Document 58
by exercising its right to terminate the agreement at will. Finally, Brant contends that many of the

contract provisions in the OOOA are “illusory” and contribute nothing to driver independence.

       The district court’s decision in Derolf v. Risinger Bros. Transfer, Inc., 259 F. Supp. 3d 876

(C.D. Ill. 2017), is instructive on this point. The plaintiffs in that case were also truck drivers who

claimed they were misclassified as independent contractors. Id. at 879. In finding that the

defendant did not control the manner in which the plaintiffs performed their work, the court looked

to the plaintiffs’ operating agreements with the defendant and observed that the agreements made

clear that the plaintiffs “did not even have to engage in the ‘work’ themselves” and “could hire

their own drivers to do so.” Id. at 880. The court noted that it was “unaware of any traditional

employer-employee relationship where an employer would ever allow an employee to use the

employer’s equipment for a competitor under any circumstances” or “where an employee can

contract with a third party to perform the actual work of the employer.” Id. at 880–81. This court,

too, is unaware of any such employee-employer relationship.

       The court concludes that Defendants’ control over the manner in which Brant performed

his work weighs in favor of finding independent contractor status. The OOOA provides for a

variety of rights that allow Brant to exercise a significant amount of control over his own business.

Brant was responsible for “selecting, purchasing, financing, maintaining, operating, and insuring”

his equipment, was free to accept and reject work as he pleased, and was free to accept work from

other companies, so long as he received written consent from Defendants. Brant was also free to

hire his own employees and wouldn’t be required to do any of the actual transportation himself.

Compl. ¶ 24.

       Brant argues that the question isn’t “what the [workers] could have done that counts, but

as a matter of economic reality what they actually do that is dispositive.” Brock v. Mr. W.



                                                  7

        Case 1:20-cv-01049-WCG Filed 01/19/21 Page 7 of 16 Document 58
Fireworks, 814 F.2d 1042, 1047 (5th Cir. 1987). The fact that the economic reality made

exercising rights that Brant undoubtedly had under the terms of the OOOA difficult, however, is

not enough to transform him into an employee. Economic reality commonly intrudes on what one

may prefer to do. No doubt large retail sellers, like Wal-Mart, can dictate many of the terms under

which producers of the goods it sells must operate. But this does not make them employees of

Wal-Mart. Certainly, in some instances, it may be the case that what a worker actually does

provides better indicia of his status than what he is entitled to do. But an independent contractor

who is dissatisfied with the terms of his agreement may not transform his independent contractor

status into statutory employee status merely by choosing to not exercise the rights that he has been

given. To allow such a transformation would destroy the purpose of the agreement that both parties

entered. Brant entered into a contract that gave him considerable control over his business.

Defendants cannot be held responsible for Brant’s decision whether or not to exercise those rights.

The court thus concludes that this factor weighs in favor of a finding of independent-contractor

status.

          2. Opportunity for Profit and Loss

          Next, Defendants argue that Brant was responsible for his own profitability, such that he

was more akin to a business owner than an employee-driver for Defendants. Defendants assert

that the OOOA permitted Brant to transport freight for other carriers after securing permission

from Defendants and to accept or decline any specific deliveries offered by Defendants via

Schneider’s online portal. Dkt. No. 20-3, ¶¶ 1, 3(b), 4(g), 18. Defendants further note that Brant’s

ability to profit was largely dependent on how much freight he transported, what routes and

decisions he took in completing loads, and whether he chose to employ additional drivers to

increase his revenues. Brant argues that his right to recruit new customers was illusory, primarily



                                                  8

          Case 1:20-cv-01049-WCG Filed 01/19/21 Page 8 of 16 Document 58
because he was unable to drive for other carriers and was entirely dependent on the loads offered

by Defendants.

       But Brant’s argument directly conflicts with the terms of the OOOA. The agreement

specifically allows Brant to drive for other carriers and for any other person or entity, so long as

Brant obtains consent from Defendants. Id. ¶ 3(b). Again, as noted by the court in Derolf, the

ability to recruit new customers “does not seem to be something within the tasks of a mere driver.”

259 F. Supp. 3d at 882. Additionally, Brant was the sole person in control of how many loads he

decided to take, how often he drove (subject to federal regulations), and whether or not he chose

to employ additional drivers to increase profits. At bottom, employees generally do not enjoy such

a level of control over their work and do not have the ability to increase their own profitability.

Here, Brant chose how much he worked, had the ability to drive for other entities, and had the

ability to recruit new customers and drivers to assist him in increasing his profitability. This factor

also weighs in favor of Defendants.

       3. Investment in Equipment or Materials or Employment of Workers

       Defendants contend that this factor weighs in favor of independent contractor status

because Brant was required to make a significant investment in his own equipment. Defendants

note that, despite the fact that they leased Brant his equipment, Brant was still required to put up a

significant capital investment and was responsible for making that decision.            Additionally,

Defendants point to the fact the Brant was responsible for all operating expenses related to the

equipment that he owned or leased. Dkt. No. 20-3, ¶ 2(b)(iv). Brant, however, argues that the

investment Brant made was “entirely a function of Schneider’s efforts and credit.”

       Again, Brant’s argument misses the mark. Brant was fully empowered to buy or lease his

equipment from any provider, and he was not required to lease his equipment from Defendants.



                                                  9

        Case 1:20-cv-01049-WCG Filed 01/19/21 Page 9 of 16 Document 58
Id. ¶¶ 2(b)(viii), 14. Even if Defendants were, in effect, his only option from which to buy or lease

equipment, Brant was still required under the OOOA and leasing agreement to take on

considerable financial risk in order to operate the equipment and to cover operating expenses. Id.

¶ 2(b)(iv). Certainly, this is not a case where drivers were “simply given the trucks to complete

their work.” Derolf, 259 F. Supp. 3d at 883. As observed by the court in Derolf, which addressed

this same issue, “the whole set up may be unfair but there is little question that the system requires

the drivers to take a huge risk and invest in their own ability to arrange for as much freight to be

hauled so as to turn a profit.” Id. The court finds that to be the case here, and thus, this factor

weighs in favor of Defendants.

       4. Other Factors

       The factor of whether the service rendered requires a special skill weighs in favor of

Defendants. The court has little trouble reaching a conclusion on this issue, as the Seventh Circuit

has concluded that driving commercial truck is a special skill. See United States v. Lewis, 41 F.3d

1209, 1214 (7th Cir. 1994) (“[I]t requires no leap of logic to conclude that the skills necessary to

operate an eighteen-wheeler justify enhancement under the section.                An over-the-road

commercially employed truck driver is required to have a special operator’s license. Members of

the general public would have more than a little trouble successfully maneuvering a loaded

eighteen-wheeler along roads and through parking lots.”); see also Derolf, 259 F. Supp. 3d at 883.

       The degree of permanency and duration of the working relationship also weighs in favor

of Defendants. “Temporary relationships suggest independent contractor status while open-ended

relationships suggest employee status.” Derolf, 259 F. Supp. 3d at 883 (citing Lauritzen, 835 F.2d

at 1537). Here, the OOOA provides that the agreement shall be in effect for a fixed term of one




                                                 10

        Case 1:20-cv-01049-WCG Filed 01/19/21 Page 10 of 16 Document 58
year and will not automatically renew. Dkt. No. 20-3, ¶ 21. This fixed time period suggests the

existence of an independent contractor status.

       Finally, there is no serious contention regarding the extent to which the service rendered is

an integral part of the alleged employer’s business. It is clear that commercial truck driving is

integral to Defendants’ operation and business. Thus, this factor weighs in favor of Brant, but it

is hardly controlling. Masons, plasterers, and roofers all perform services that are integral to home

building. Yet, most who provide such services operate their own businesses and are seldom within

the employ of the home builder.

       In sum, the court concludes that Brant was properly classified as an independent contractor.

Brant had a considerable amount of control over his business and operations, had ample

opportunity to control his profit and loss, was required to invest considerable sums into his

equipment and materials, and possessed a special skill requisite for performing the work. All of

this is plain from the language of the OOOA. While Brant may regret the arrangement and may

also regret not exercising his rights under the OOOA, that does not change the analysis of the issue.

Thus, Brant’s FLSA and Wisconsin state law claims will be dismissed.

   B. Unjust Enrichment Claim

       Defendants also assert that Brant’s unjust enrichment claim must be dismissed. To state

an unjust enrichment claim under Wisconsin law, a plaintiff must allege “three elements: ‘(1) a

benefit conferred upon the defendant by the plaintiff, (2) appreciation by the defendant of the fact

of such benefit, and (3) acceptance and retention by the defendant of the benefit, under

circumstances such that it would be inequitable to retain the benefit without payment of the value

thereof.’” Lindquist Ford, Inc. v. Middleton Motors, Inc., 557 F.3d 469, 477 (7th Cir. 2009)

(quoting Seegers v. Sprague, 70 Wis. 2d 997, 1004, 236 N.W.2d 227 (1975)). Defendants assert



                                                 11

        Case 1:20-cv-01049-WCG Filed 01/19/21 Page 11 of 16 Document 58
that Brant’s unjust enrichment claim fails as a matter of law because the parties’ relationship is

governed by an implied contract. Generally, “[t]he doctrine of unjust enrichment does not apply

where the parties have entered into a contract,” Cont’l Casualty Co. v. Wis. Patients Comp. Fund,

164 Wis. 2d 110, 118, 473 N.W.2d 584 (1991), as the parties have already bargained for the terms

each is willing to accept, and no third person’s sense of justice should upset the agreement into

which they have freely entered.

       Brant maintains that a claim for unjust enrichment is available because the OOOA and

Lease are void or voidable for unconscionability. In particular, Brant alleges, “[t]he OOOA,

individually and in combination with the Lease, is unlawful and unconscionable and unjustly

enriches Schneider at the expense of Drivers, inter alia, insofar as they (a) call for the employment

of Drivers but claim them to be independent contractors; (b) allow Schneider to terminate the

OOOA and Lease at will but nevertheless require Drivers to continue to make lease payments; (c)

shift Defendants’ risk of business downturn to Drivers; (d) make Drivers responsible for the costs

of carrying and maintaining Defendants’ fleet; and (e) exact profits and reimbursements from

Drivers who are, in fact, employees.” Compl. ¶ 71. Other than asserting that misclassifying the

drivers as independent contractors rendered the agreements unconscionable, Brant has not alleged

facts from which it could be inferred that the OOOA and Lease are void or unenforceable. Because

Brant’s unjust enrichment claim only challenges the subject matter within the scope of the OOOA

and lease agreement, it must be dismissed.

   C. TILA Claim

       Defendants assert that Brant’s TILA claim must also be dismissed. Brant alleges that

Defendants violated TILA by failing to comply with the requirements set forth in its regulations.

“A carrier ‘is liable for damages sustained by a person as a result of an act or omission of that



                                                 12

        Case 1:20-cv-01049-WCG Filed 01/19/21 Page 12 of 16 Document 58
carrier or broker in violation [of the regulations].’” Owner-Operator Indep. Drivers Ass’n, Inc. v.

Landstar Sys., Inc., 622 F.3d 1307, 1325 (11th Cir. 2010) (quoting 49 U.S.C. § 14704(a)(2))

(alterations in original). Brant alleges that Defendants violated TILA by failing to (1) set forth the

compensation that drivers were to receive for their work by failing to specify deductions from the

drivers’ compensation for accessorial amounts due; (2) clearly set forth chargebacks to drivers by

failing to specify the reasons for accessorial amounts and insurance charged back; (3) provide

drivers with copies of freight bills or other documents from which the drivers’ compensation was

calculated; and (4) set forth the amount of escrow fund or performance bond required to be paid

by lease drivers. Compl. ¶¶ 96–98. Brant asserts that, as a result of Defendants’ actions,

Defendants caused the drivers financial injury and lost compensation. Id. ¶ 99.

       Defendants argue that Brant’s TILA claim must be dismissed because he does not plead

that he or any driver suffered any actual damages that resulted from the alleged TILA violations.

Brant asserts that he was only required to allege that he and other drivers were “disadvantaged by

a lack of transparency in their contractual relationship with Defendant, resulting in damages,

specifically under-compensation.” Pl.’s Br. at 28, Dkt. No. 32 (quoting Mervyn v. Nelson

Westerberg, Inc., No. 11-C-6594, 2012 WL 6568338, at *3 (N.D. Ill. Dec. 17, 2012) (alterations

omitted). He alleges that the lack of transparency in the OOOA and Lease disadvantaged drivers

in their contractual relationship with Defendants. But TILA “requires owner-operators to show

how they sustained damages because of the violations.” Landstar, 622 F.3d at 1325; see also

Derolf, 259 F. Supp. 3d at 886 (“The Court interprets 49 U.S.C. § 14704(a)(2) to confer upon

TILA plaintiffs a pleading requirement to plausibly allege that they were injured, i.e. they were

financially harmed, because of defendants’ failures to adhere to the TILA regulations.”). The

complaint merely concludes that Brant and the other drivers were financially harmed by



                                                 13

        Case 1:20-cv-01049-WCG Filed 01/19/21 Page 13 of 16 Document 58
Defendants’ failure to adhere to the TILA regulations. It contains no allegations, however,

identifying the actual harm Brant and the other drivers suffered or plausibly suggesting that they

were injured as a result of any alleged TILA violation. Stated differently, Brant does not allege a

causal connection between Defendants’ alleged failure to provide certain information and his claim

that he and the other drivers were not paid enough. Brant’s vague allegations are not enough to

open the doors to the time-consuming and expensive discovery that a class action entails. Ashcroft

v. Iqbal, 556 U.S. 662, 679 (2009). Brant’s TILA claim could be dismissed on this basis alone.

       In any event, Brant’s allegations that the OOOA and Lease violated TILA are belied by the

specific provisions contained in the OOOA and Lease. Brant alleges that the OOOA failed to set

forth the compensation that drivers were to receive for their work by failing to specify deductions

from the drivers’ compensation for accessorial amounts due. Compl. ¶ 95. He also alleges that

the OOOA failed to specify the reasons for accessorial amounts charged back to drivers. Id. ¶ 96.

As an initial matter, the OOOA contained sufficient information regarding the way in which his

compensation would be calculated. Dkt. No. 20-3, ¶¶ 4(c), 4(e); Ex. B § I. In addition, the OOOA

provided that accessorials are amounts paid to Brant, not deducted from payments made to him,

and it set forth the fees, charges, balances, and other amounts that may be deducted from his

Owner-Operator Payment. Dkt. No. 20-3, Ex. B. §§ I.B, II. Brant asserts that the itemized list of

fees and charges only includes a method of computation that requires additional amounts to

calculate the deduction amount and that this requires Defendants to provide additional

documentation. TILA only requires “how the amount of each item is to be computed,” however.

49 C.F.R. § 376.12(i).

       Brant alleges that Defendants failed to provide drivers with copies of the freight bills from

which their compensation was calculated. Compl. ¶ 97. He does not dispute that the OOOA



                                                14

       Case 1:20-cv-01049-WCG Filed 01/19/21 Page 14 of 16 Document 58
specifies that he had the “right to examine copies of Carrier’s tariffs at Carrier’s home office during

reasonable business hours” and that Defendants would provide “a copy of the rated freight bill (or

a computer-generated summary)” to drivers when the driver’s “payment is based on a percentage

of revenue.” Dkt. No. 20-3, ¶ 4(e). Instead, he asserts that Defendants failed to actually provide

the freight bills or allow the drivers to examine copies of Defendants’ tariffs. Brant does not allege,

however, that he sought and was denied the opportunity to review copies of Defendants’ tariffs or

that Defendants made the information unavailable.

       Brant alleges that the OOOA failed to set forth the amount of escrow fund or performance

bond required to be paid by lease drivers when seeking to terminate their OOOA and use their

equipment to work for a different carrier. Compl. ¶ 98. The OOOA sets forth the amount to be

deposited and maintained in an escrow account with respect to equipment leased by Brant to

Defendants. Dkt. No. 20-3, ¶ 10(a), Ex. B § II. The agreement also provides that the Escrow

Funds shall be paid and disbursed to Brant within 45 days of termination along with an accounting

of all final settlements and disbursements. Id. ¶ 22(b). While Brant asserts that the OOOA and

Lease did not specify the amount of the additional security deposit required, Appendix A to the

Lease states the amounts of applicable security deposits. Dkt. No. 20-4 at 11.

       In sum, the OOOA and Lease provided Brant with the information required by TILA and

its regulations. For these reasons, Brant’s TILA claim must be dismissed.

                                          CONCLUSION

       For these reasons, Defendants’ motion to dismiss for failure to state a claim (Dkt. No. 20)

is GRANTED. The dismissal is without prejudice, however. Brant will be allowed thirty days

from the date of this order in which to file an amended complaint curing the defects noted herein.




                                                  15

        Case 1:20-cv-01049-WCG Filed 01/19/21 Page 15 of 16 Document 58
If no amended complaint is filed within the time allowed, the case will be dismissed and final

judgment entered.

       SO ORDERED at Green Bay, Wisconsin this 19th day of January, 2021.

                                                  s/ William C. Griesbach
                                                  William C. Griesbach
                                                  United States District Judge




                                             16

       Case 1:20-cv-01049-WCG Filed 01/19/21 Page 16 of 16 Document 58
